Title: To Alexander Hamilton from Robert R. Livingston, 25 December 1785
From: Livingston, Robert R.
To: Hamilton, Alexander


December 25, 1785. “I recd your notes with Mr. Hoffmans Letter. I have no objections to waving any formalities with respect to the return of the writ of error. I should be extremly sorry if any part of my letter strikes you disagreeably. The passage you allude to was inserted as well to contradict an assertion that I had treated Mr. Hoffmans memory with severity, as to express my resentment at the harsh things that have been publicly said of an ancestor whose memory I am bound to respect.”
